DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment 
	The amendment filed 05/09/2022 has been entered. Claims 1-7, 9-15, and 17-20 are pending in the application with claims 8 and 16 withdrawn as well as claims 1-3, 8, 10, 12, 16, and 20 being amended. 
Response to Arguments
Applicant’s arguments, see pages 6-9 filed 05/09/2022, with respect to claims 1, 8, 12, 16, and 20 regarding claim objections and claim rejections under 35 U.S.C. §112b have been fully considered and are persuasive.  The claim objections and claim rejections under 35 U.S.C. §112b have been withdrawn. 
Applicant's arguments, see pages 6-9, filed 05/09/2022 have been fully considered but they are not persuasive. 
Applicant Argues the rejection under 35 U.S.C. §102, on page 7, regarding independent claim 1 stating: 
Sidall does not teach the disposable insert of claim 1. Firstly, it is not clear what element of Sidall is disposable as the device illustrated in FIG. 1 and described in Col. 2, Lines 56-59 is "tube 5 and sheath 1 are preferably bonded to the distal end plate 3. Other methods of attachment may be used, as long as the tube 5 and sheath 1 are secured to the distal plate."

Examiner Respectfully Disagrees: Sidall is clear what element is disposable. Examiner believes Sidall clarifies that the combination of tube 5, sheath 1, and distal end plate 3, as shown in Fig. 1, is disposable for the following reasons: 
In column 1, Sidall discloses the “invention relates to a protective sheath assembly for use with endoscopes…and can be discarded after each use….” Sidall continues to describe three other disposable sheath assemblies (US Pat. No. 3581738, US Pat. No. 4195624, and US Pat. No. 4201199) in the related art that fail to permit communication between an endoscope lumen and a body cavity. Hence, Sidall discloses “an object of the invention [is] to provide a disposable protection device compatible with all endoscopes which eliminates the need for sterilization, while at the same time permits communication between the body cavity and the endoscope. The use of the disposable protection device prevents contamination from…communicable diseases.” [col. 2 lines 3-10].  Thus, the distal end plate 3 that is preferably bonded to the sheath 1 and tube 5, all together create an assembly that is disposable because the sheath 1, the tube 5, and the distal end plate 3, are all exposed to the fluid within the body cavity or the body cavity itself. Therefore in order to eliminate the need for sterilization and permit communication between the body cavity and the endoscope the tube 5, the sheath 1, and the distal end plate 3 all together create a disposable assembly insert that is clearly defined.  
Sidall also states, “an optically pure jelly can be applied do the surface of the distal end plate 3, to which the tube 5 and sheath 1 are bonded” [col. 2 lines 59-61]. If looking at Fig.1, Sidall is describing the surface that is to the left side of the distal end plate 3, opposite of reference numeral 13. Sidall also describes an alternative to the placement of jelly to “be applied to the distal end of the endoscope prior to use of the protective device” [col. 2 lines 62-63]. Nevertheless, Sidall specifies that distal end plate 3 is in fact separate from the distal end of the endoscope such that jelly can reside between the distal end plate 3 and a distal end of an endoscope. Thus, in combination of the distal end plate 3, the tube 5, and the sheath 1 all make up a disposable assembly insert. 
In addition, Sidall states, “The distal end plate 3 also has an image guide lens 15 which transmits and image of the bodily cavity…the image guide lens 15 is positioned so as to align with the optical fibers for transmitting the image down the shaft of the endoscope” [col. 3 lines 35-40]. Thus, Sidall denotes that a part of the distal end plate 3 – the image guide lens – must align with a part of the endoscope located at the distal end – the optical fibers, which confirms that the distal end plate 3 is separate from the distal end of an endoscope. Thus, the combination of the distal end plate 3 being bonded to the tube 5 and the sheath 1, makes up a disposable assembly insert.
Furthermore, Sidall states, “the distal end plate 3 preferably has at least one nozzle means 17 with an associated nozzle opening for directing air, water, or other cleaning media on to the outer surface of the image guide lens 15. … The nozzle 17 is designed to mate with the air-water pipe of an endoscope so the imaging area of the distal end plate 2 can be cleaned while in use” [col. 3lines 41-51]. Therefore, Sidall identifies that the distal end plate 3 is not referring to the distal end of the endoscope. But, instead defines that the combination of the distal end plate 3, the tube 5, sheath 1, and the nozzle 17 creates a disposable assembly insert.

Applicant Argues the rejection under 35 U.S.C. §102, on page 7, regarding independent claim 1 stating: 
There is no teaching that the distal end plate 3 being configured to reversibly secure the flexible shaft to the distal end of the endoscope. 

Examiner Respectfully Disagrees: Sidall does teach the distal end plate 3 is configured to be reversibly secured to the flexible shaft to the distal end of the endoscope by stating, “…the sheath 1 rolls up and rests near the distal end 3 in its normal rest position…” ([col. 3 lines 4-11]) and “In order to maintain the elastic sheath in a rolled down position, a securing means…can be formed in the lower end of the sheath 1…alternatively, a separate elastic collar may be provided for securing the sheath in a rolled-down position” ([col 3, lines 13-23]). Here, Sidall is describing the sheath, which is bonded to the flexible shaft – tube 5, being secured to the endoscope by rolling up and down on a shaft of an endoscope.  Thus disclosing a forward and reverse movement by rolling the sheath onto the endoscope and securing the distal end plate 3 to a distal end of an endoscope. 

Applicant Argues the rejection under 35 U.S.C. §102, on page 7, regarding independent claim 1 stating: 
Sidall fails to teach that the distal end plate forms a fluid tight seal between the distal end plate and the endoscope (or even the forceps channel of the endoscope).

Examiner Respectfully Disagrees: Sidall does teach that the distal end plate 3 forms a fluid tight seal between the distal end plate and the endoscope. Sidall discloses “the distal end plate 3 …has at least one nozzle means 17” ([col. 3 lines 4-45]). “A rubber sealing means (not shown) is provided on the end of the nozzle 17 in order to form a seal with the pipe of the endoscope instrument” ([col. 3 lines 50-55]). Since the nozzle 17 is part of the distal end plate 3, then Sidall does teach the distal end plate forms a fluid tight seal between the distal end plate and the endoscope. 
Applicant Argues the rejection under 35 U.S.C. §102, on page 7, regarding independent claim 1 stating: 



Applicant Argues the rejection under 35 U.S.C. §103, on page 8, regarding claims 10-20 stating: 
Claims 10-20 depend on claim 1 and should be allowable for at least the reasons that Sidall does not teach each and every element of claim 1. Therefore claims 10-20 should not be rejected. 

Examiner Respectfully Disagrees: Sidall does teach each and every element of claim 1 as discussed above. Therefore, Sidall in view of Termanini does teach each and every element of claims 10 and 11 and Termanini in view of Sidall does teach each and every element of claims 12-20. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-7 and 9 are rejected under 35 U.S.C. 102{a){l) and {a){2) as being anticipated by Sidall et al. {US Patent No. 4741326) hereafter Sidall. 
In regard to claim 1, Sidall discloses a disposable insert (Fig. 1. tube means .5) for an endoscope (column 2 lines 2-7), the disposable insert (Fig. 1 tube means 5) comprising: a flexible shaft (Fig. 1 middle of tube means 5) having a shaft distal end (Fig. 1 near opening 13), a shaft proximal end (Fig. 6 near control unit), and a shaft lumen (Fig. 1 lumen of tube means 5) extending therebetween, the flexible shaft (Fig. 1 middle of tube means 5) configured to be received by a lumen of the endoscope (forceps channel, [column 2 line 53-56] "The tube 5 ... is dimensioned such that it will easily slide up the forceps channel of an endoscope."); and a cap (Fig. 1 distal end plate 3) operably coupled to the shaft distal end ([column 2 lines 56- 59] "The tube 5 and sheath 1 are preferably bonded to the distal end plate 3. Other methods of attachment may be used, as long as the tube 5 and the sheath 1 are secured to the distal plate" 3.) of the flexible shaft ( Fig. 1 middle of tube means 5), the cap (Fig. 1 distal end plate 3) configured to reversibly secure the flexible shaft to a distal end of the endoscope and form a fluid-tight seal therewith ([col. 3 41-55] nozzle 17 is attached to distal end plate 3 and has a seal that forms between the nozzle 17 and the distal end of the endoscope), the cap (Fig. 1 distal end plate 3) having a lumen (Fig. 1 nozzle 17) extending therethrough that is coaxial to the shaft lumen (Fig. 1 lumen of tube means 5) of the flexible shaft (Fig. 1 middle of tube means 5).
In regard to claim 2, Sidall discloses the disposable insert (Fig. 1 tube means 5) of claim 1, wherein the shaft proximal end (Fig. 6 near control unit) of the flexible shaft (Fig. 1 middle of tube means 5) is configured to be operably coupled to a hub (Fig. 6 control unit) of the endoscope (column 2 lines 2-7).
In regard to claim 3, Sidall discloses the disposable insert (Fig. 1 tube means 5) of claim 2, wherein the shaft proximal end (Fig. 6 near control unit) of the flexible shaft (fig. 1 middle of tube means 5) is configured to be operably coupled to a controller (Fig. 2 rubber valve 6) within the hub (Fig. 6 control unit) of the endoscope (column 2. lines 2-7).
In regard to claim 4, Sidall discloses the disposable insert (Fig. 1 tube means 5) of claim 3, wherein the controller (Fig. 2 rubber valve 6) is configured to control at least one operation of the endoscope (column 2. lines 2-7) through the disposable insert (Fig. 1 tube means 5), the at least one operation selected from suction, irrigation, lighting, imaging, mechanical manipulation, and electrical manipulation ([ column 2 lines 66-68 and column 3 lines 1 and 2] "The tube 5 is adapted to accommodate a biopsy valve or other instrument. A rubber valve 6 can be used to maintain the tube 5 in the appropriate position. In this manner, accessories can be suctioned and passed down the forceps channel.").
In regard to claim 5, Sidall discloses the disposable insert (Fig. 1 tube means 5) of claim 4, wherein the controller (Fig. 2 rubber valve 6) is removeable from the hub (Fig. 6 control unit) and is disposable.
In regard to claim 6, Sidall discloses the disposable insert (Fig. 1 tube means 5) of claim 1, wherein the cap (Fig. 1 distal end plate 3) is at least partially constructed from an optically transparent material ([column 2 lines 49-52] "The distal end plate 3 is preferably made of transparent material such as dear acrylic glass or plastic material. Other transparent materials may also be employed.'').
In regard to claim 7, Sidall discloses the disposable insert (Fig. 1 tube means 5) of claim 6, wherein the optically transparent material is an acrylic, glass, poly(methyl methacrylate) (PMfv1A), a polyimide, plastic material, sapphire, polycarbonates, polymers, or zinc-selenide ([column 2. lines 49-52] “The distal end plate 3 is preferably made of transparent material such as clear acrylic glass or plastic material. Other transparent materials rnay also be employed.''). 
In regard to claim 9, Sidall discloses the disposable insert (Fig. 1 tube means 5) of claim 1, wherein the flexible shaft (Fig. 1 middle of tube means 5) is constructed from silicon, plastic, or other hypoallergenic material ([column 2 lines 53-54] "The tube 5 can be made of plastic, PTFE, or other materials ... ").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sidall in view of Termanini (US Patent No. 4175545) hereinafter Termanini. 
In regard to claim 10, Sidall discloses the disposable insert (Fig. 1 tube means 5) of claim 1.
Sidall fails to disclose wherein the shaft distal end of the flexible shaft is configured to the readably engage the distal end of the endoscope and, thereby, secure the flexible shaft to the endoscope.
However, Termanini, in the same field of endeavor, teaches wherein the distal end of the 
flexible shaft (Fig. 3 head 36 near thread 38) is configured to threadably engage the distal end of the endoscope (Fig. 3 tubing 30 near threads 34) and, thereby, secure the flexible shaft to the endoscope 
([Column 3 lines 43-47] " ... tubing 30 past shoulder 32 is internally threaded at 34 whereby spray head 36, having internally threaded at 34 whereby spray head 36, having externally threaded narrow base portion 37, may be removably secured to the distal end of tubing 30."). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify SidaII to have the distal end of the flexible shaft configured to 
threadably engage the distal end of the endoscope and, thereby, secure the flexible shaft to the endoscope, as taught by Termanini, to ensure the flexible shaft is properly secured to an endoscope, removable (Termanini [column 3 line 47]), and still "provide[s] a disposable protection device compatible with all endoscopes which eliminates the need for sterilization (Sidall [ column 2 lines 3-5]). 
In regard to claim 11, Sidall, as modified by Termanini, discloses the disposable insert (Fig. 1 tube means 5) of claim 10, wherein the cap (Fig. 1 distal end plate 3) further comprises a seal (Seal of nozzle 17) configured to form the fluid-tight seal ([Column 3 lines 40 - 55] "The distal end plate 3 preferably has at least one nozzle means 17 ... designed to mate with the air-water pipe of an endoscope ... a rubber sealing means (not shown) is provided on the end of the nozzle 17 in order to form a seal with the pipe of the endoscope instrument.") when the flexible shaft threadably engages the distal end (Fig 1 near opening 13) of the endoscope ([column 2 line 7]).


Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Termanini in view of Sidall. 
	In regard to claim 12, Termanini discloses an endoscopic system (Fig. 1 endoscope system 10) comprising: an endoscope (Fig. 1 catheter 12) comprising: a first flexible shaft (Fig. 1 flexible sheath 22) having a first proximal end (Fig. near camera 6), a first distal end (Fig. 3 nears threads 34), and a first lumen (Fig. 3 tubing 30) extending therebetween. 
Termanini fails to disclose a hub coupled to the first proximal end of the first flexible shaft; and a controller within the hub operably coupled to the first lumen and configured to control at least one operation, the at least one operation selected from suction, irrigation, lighting, imaging, mechanical manipulation, and electrical manipulation; and a disposable insert comprising: a second flexible shaft having a second proximal end, a second distal end, and a second lumen extending therebetween; a cap operably coupled to the distal end of the second flexible shaft the cap configured to form a fluid-tight seal and secure the flexible shaft to a distal end of the endoscope, the cap having a lumen extending therethrough that is coaxial to the lumen of the flexible shaft, wherein the second proximal end of the second flexible shaft is operably coupled to the controller such that the at least one operation is performed through the second lumen of the second flexible shaft. 
However Sidall, in the same field of endeavor teaches a hub (Fig. 6. Control unit and Fig. 2 see annotated Fig. 2 below) coupled to the first proximal end (Fig. 2 see annotated Fig. 2 below) of the first flexible shaft (Fig. 2 see annotated Fig. 2 below); and a controller (Fig. 2 rubber valve 6) within the hub (Fig. 2 see annotated Fig. 2 below) operably coupled to the first lumen (Fig. 6 suction tube 21) and configured to control at least one operation, the at least one operation selected from suction, irrigation, lighting, imaging, mechanical manipulation, and electrical manipulation ([ column 2 lines 66-68 and column 3 lines 1 and 2] "The tube 5 is adapted to accommodate a biopsy valve or other instrument. A rubber valve 6 can be used to maintain the tube 5 in the appropriate position. In this manner, accessories can be suctioned and passed down the forceps channel."); and a disposable insert (Fig. 1 tube means 5) comprising: a second flexible shaft (Fig. 2 see annotated Fig. 2 below) having a second proximal end (Fig. 2 see annotated Fig. 2 below), a second distal end (Fig. 1 near opening 13) and a second lumen (Fig. 1 lumen of tube means 5) extending therebetween; a cap (Fig. 1 distal end plate 3) operably coupled to the second distal end (Fig. 1 near opening 13) of the second flexible shaft (Fig. 2 see annotated Fig. 2 below) and configured to secure the second flexible shaft to the first distal end of the first flexible shaft and to form a fluid-tight seal therewith, the cap (Fig. 1 distal end plate 3) having a third lumen (Fig. 1 nozzle 17) extending therethrough that is coaxial to the second lumen (Fig. 1 lumen of tube means 5) of the second flexible shaft (Fig. 1 middle of tube means 5), wherein the second proximal end (Fig. 2 see annotated Fig. 2 below) of the second flexible shaft (Fig. 2 see annotated Fig. 2 below) is operably coupled to the controller (Fig. 2 rubber valve 6) such that the at least one operation is performed through the second lumen (Fig. 1 lumen of tube means 5) of the second flexible shaft (Fig. 1 middle of tube means 5).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Termanini to have a hub coupled to the first proximal end of the first flexible shaft; and a controller within the hub operably coupled to the first lumen and configured to control at least one operation, the at least one operation selected from suction, irrigation, lighting, imaging, mechanical manipulation, and electrical manipulation; and a disposable insert comprising: a second flexible shaft having a second proximal end, a second distal end, and a second lumen extending therebetween; a cap operably coupled to the distal end of the second flexible shaft the cap configured to form a fluid-tight seal and secure the flexible shaft to a distal end of the endoscope, the cap having a lumen extending therethrough that is coaxial to the lumen of the flexible shaft, wherein the second proximal end of the second flexible shaft is operably coupled to the controller such that the at least one operation is performed through the second lumen of the second flexible shaft, as taught by SidaII. 
Furthermore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have a removeable and disposable tube with a distal end cap coupled to an endoscope to "permit ... communication i.e. the transfer of fluid or material between the endoscope and [a] body cavity being inspected ... [while] eliminat[ing] the need for sterilization" and preventing contamination ([column 1 line 56 - column 2 line 10].
In regard to claim 13, Termanini, as modified by Sidall, discloses the endoscopic system (Fig. 1 endoscope system 10) of claim 12.
Termanini fails to disclose wherein the controller is removeable from the hub and is disposable.
However Sidall, in the same field of endeavor, teaches wherein the controller (Fig. 2 rubber valve 6) is removeable from the hub (Fig. 6 control unit) and is disposable.
In regard to claim 14, Termanini, as modified by Sidall, discloses the endoscopic system (Fig. 1 endoscope system 10) of claim 12. 
Termanini fails to disclose wherein the cap is at least partially constructed from an optically transparent material. 
However Sidall, in the same field of endeavor, teaches the cap (Fig. 1 distal end plate 3) is at least partially constructed from an optically transparent material ([column 2 lines 49-52] "The distal end plate 3 is preferably made of transparent material such as clear acrylic glass or plastic material. Other transparent materials may also be employed."). 
In regard to claim 15, Termanini, as modified by Sidall, discloses the endoscopic system (Fig. 1 endoscope system 10) of claim 14. 
Termanini fails to disclose wherein the optically transparent material is an acrylic, glass, 
poly(methyl methacrylate) (PMMA), a polyimide, a plastic material, sapphire, polycarbonates, polymers, or zinc-selenide. 
However Sidall, in the same field of endeavor, teaches wherein the optically transparent material is an acrylic, glass, poly(methyl methacrylate) (PMMA), a polyimide, a plastic material, sapphire, polycarbonates, polymers, or zinc-selenide ([column 2 lines 49-52] "The distal end plate 3 is preferably made of transparent material such as clear acrylic glass or plastic material. Other transparent materials may also be employed."). 
In regard to claim 17, Termanini, as modified by Sidall, discloses the endoscopic system (Fig. 1 endoscope system 10) of claim 14. 
Termanini fails to disclose wherein the second flexible shaft is constructed from silicon, plastic, or other hypoallergenic material. 
However Sidall, in the same field of endeavor, teaches wherein the second flexible shaft (Fig. 1 middle of tube means 5), is constructed from silicon, plastic, or other hypoallergenic material ([column 2 lines 53-54] "The tube 5 can be made of plastic, PTFE, or other materials ... "). 
In regard to claim 18, Termanini, as modified by Sidall, discloses the endoscopic system (Fig. 1 endoscope system 10) of claim 14. 
Termanini discloses wherein the second distal end of the second flexible shaft(Fig. 3 head 36 near thread 38) is configured to threadably engage the first distal end of the first flexible shaft (Fig. 3 tubing 30 near threads 34) and, thereby, secure the first and second flexible shafts ([Column 3 lines 43-47] " ... tubing 30 past shoulder 32 is internally threaded at 34 whereby spray head 36, having internally threaded at 34 whereby spray head 36, having externally threaded narrow base portion 37, may be removably secured to the distal end of tubing 30."). 
In regard to claim 19, Termanini, as modified by Sidall, discloses the endoscopic system (Fig. 1 endoscope system 10) of claim 18. 
Termanini fails to disclose wherein the cap further comprises a seal configured to form the fluid-tight seal when the first and second flexible shafts threadably engage. 
However Sidall, in the same field of endeavor, teaches wherein the cap (Fig. 1 distal end plate 3) further comprises a seal (Fig. 1 seal of nozzle 17) configured to form the fluid-tight seal when the first and second flexible shafts threadably engage ([Column 3 lines 40 - 55] "The distal end plate 3 preferably has at least one nozzle means 17 ... designed to mate with the air-water pipe of an endoscope ... a rubber sealing means (not shown) is provided on the end of the nozzle 17 in order to form a seal with the pipe of the endoscope instrument."). 
In regard to claim 20, Termanini, as modified by Sidall, discloses the endoscopic system (Fig. 1 endoscope system 10) of claim 16. 
Termanini discloses wherein the endoscope (Fig. 1 fiber-optic catheter 12) further comprises lighting fibers (Figs. 2-3 light conducting fibers 16 and 18), camera fibers, steering components, or combinations thereof.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN ELIZABETH MONAHAN/               Examiner, Art Unit 3795

/MICHAEL J CAREY/               Supervisory Patent Examiner, Art Unit 3795